Citation Nr: 1818591	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-16 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection, to include on a secondary basis, for right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2010 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Waco, Texas.

An October 2016 rating decision by the RO granted entitlement to service connection for left foot sprain, pseudofolliculitis barbae (claimed as acne), and right inguinal hernia, respectively.  The RO's grant of service connection for these issues constitutes a full award of benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are no longer in appellate status.  Id.  (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating and/or the effective date assigned).  Parenthetically, the Board notes that in December 2017, the Veteran initiated an increased rating claim for service-connected inguinal hernia, which is pending development.

In December 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the record reflects that further development is necessary prior to appellate consideration.  

As indicated, the Veteran testified at a hearing in December 2017.  At that time, the Veteran indicated, in pertinent part, that he is currently being evaluated for plantar fasciitis.  To that extent, the Veteran, through his representative, requested the record be held open for a period of 60 days for submission of additional evidence in support of the Veteran's claims.  As of this date, the record does not reflect the Veteran submitted any additional evidence.  However, VA medical treatment records dated in mid-December 2017 reflect the Veteran presented with complaints of sharp bilateral foot pain, exacerbated by movement, standing, and/or walking.  At that time, the physician ordered imaging studies, including an X-ray and MRI, to "evaluate for signs of arthritis which may be the cause of the pain . . . [and] for signs of stress fractures related to prolonged standing or to plantar fasciitis."  

Unfortunately, these findings were not associated with the record.  Rather, a subsequent treatment record merely reflects the Veteran was provided with the results of his bilateral feet X-rays.  No treatment records dated after December 2017 are associated with the record.  Given that such records may have a bearing on the case, e.g., a current disability, the Board finds a remand to obtain such records is necessary.

Additionally, the Board notes that at his December 2017 hearing, the Veteran sought to raise an alternative theory of entitlement.  Specifically, the Veteran raised entitlement to service connection for right foot disability, secondary to service-connected left foot disability.  Developmental actions on this issue have not yet been taken.

Next, the Board turns to the Veteran's claimed bilateral hearing loss.  The Board notes that a VA examination conducted in October 2013 is the most recent audiological examination of record.  (Parenthetically, the Board notes that at his December 2017 hearing, the Veteran, through his representative, indicated he was most recently provided VA audiological examinations in October 2016; however, this is inconsistent with the record.  Rather, the record reflects in October 2016, the Veteran was provided with numerous VA examinations pertaining to separate medical issues).  

As a preliminary matter, the Board notes that the threshold for normal hearing is from 0 to 20 decibels; and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, impaired hearing does not constitute a disability for VA purposes when the auditory threshold in all of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is less than 40 decibels; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 25 decibels or less; or when speech recognition scores using the Maryland CNC Test are 94 percent or better.  38 C.F.R. § 3.385.

In this case, report of the October 2013 VA examination reflects, in pertinent part, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
25
LEFT
20
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner indicated a diagnosis of sensorineural hearing loss, albeit not at a level considered to be a disability for VA purposes.  The examiner opined that the Veteran's current configuration of hearing loss is consistent with noise induced damage, which is reasonably a result of cochlear damage from significant military noise exposure.  

At his December 2017 hearing, the Veteran indicated his hearing has worsened.  As indicated, the Veteran requested the record be held open for a period of 60 days for submission of additional evidence in support of his claim.  As of this date, the record does not reflect the Veteran submitted any additional evidence.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist in developing the facts and evidence pertinent to the Veteran's claim is not a one-way street, and it is his responsibility to work with VA with regard to development).  Notwithstanding, as the presence of this disability for VA purposes is dependent on whether the audiometric test results meet the regulatory requirements for establishing a disability, the Board finds that a remand to obtain a contemporaneous VA examination would promote judicial economy and fairness to the Veteran, especially in light of the remainder of evidence.  (Parenthetically, the Board notes the audiometric findings at the October 2013 VA examination reflect a discernable increase in severity of the Veteran's bilateral hearing loss, i.e., acuity threshold shift).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities, including reports of all imaging studies performed in December 2017.

2. Thereafter, if, and only if, the requested development reveals evidence of a right foot disability, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed right foot disability.

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a right foot disability?  

b. If so, the examiner should identify the specific disability and opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability is caused by or a result of his military service.

c. Whether it is as likely as not (i.e., a 50 percent or better probability) that any identified right foot disability is proximately due to, or aggravated by the Veteran's service-connected left foot disability.

Any opinion rendered should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology since service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of the Veteran's bilateral hearing loss.

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a bilateral hearing loss for VA purposes?  

b. If so, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss is caused by or a result of his military service.

Any opinion rendered should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology since service and the positive nexus opinion provided by the October 2013 VA examiner.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

